LETTER OF INTENT







         September 14, 2011




Michael Kendrick, Director

Mineseeker Operations Overseas Ltd,

The Control Tower,

Wolverhampton Business Airport,

Bobbington,

South Staffordshire, DY7 5DY,

United Kingdom.




RE:

Statement of Terms of Binding Letter of Intent between Mineseeker Operations

  Overseas Ltd. and NHS Health Solutions, Inc.




Dear Mr. Kendrick,




This letter confirms our understanding of the mutual present intentions of
Mineseeker Operations Overseas Ltd., a British Virgin Islands corporation
(hereinafter, "Mineseeker") and NHS Health Solutions, Inc., a Nevada corporation
(hereinafter, "NHS").  Individually, each may be referred to herein as a "Party"
and collectively as the "Parties."




The terms of this Letter of Intent are not comprehensive and the Parties expect
that additional terms, including reasonable warranties and representations, will
be incorporated into a formal agreement (the “Formal Agreement”) to be
negotiated. The basic terms are as follows:




1.

Structure: In order to facilitate this transaction, Mineseeker and NHS agree
that each will use their best efforts to formulate a structure for the Formal
Agreement which is acceptable to each of the parties and which is formulated to:




a.

comply with all necessary legal and regulatory requirements;

b.

minimize or eliminate any adverse tax consequences; and

c.

be as cost effective as possible; and

d.

facilitate a tax-free share exchange whereby Mineseeker becomes a wholly-owned

  subsidiary of NHS.




2.

Access to Information: Immediately upon execution of this Letter of Intent,
Mineseeker and its advisors will have full access during normal business hours
to NHS and NHS will deliver to Mineseeker copies of all documents (the
“Mineseeker Materials”) pertaining to the operations and corporate governance of
NHS; further NHS and its advisors will have full access during normal business
hours to Mineseeker and Mineseeker will deliver to NHS copies of all documents
(the "NHS Materials") pertaining to the operations and corporate governance of
Mineseeker.




3.

Condition(s) Precedent: The obligation of the each Party to complete the Formal
Agreement will be subject to satisfaction of the following condition(s) (the
“Conditions Precedent”):




a.

review and approval of all materials in the possession and control of Mineseeker
and NHS which are germane to the decision to finalize the Formal Agreement;




b.

both Parties and their legal counsel having had a reasonable opportunity to
perform the searches and other due diligence reasonable or customary in a
transaction of a similar nature to that contemplated herein and that both
Parties are satisfied with the results of such due diligence;








c.

NHS having had a reasonable opportunity to review the financial statements of
Mineseeker, prepared in accordance with generally accepted accounting principles
and Mineseeker having had the opportunity to review the financial  statements of
NHSH and that both the Parties are satisfied with the content of such financial
statements;




d.

no material adverse change having occurred in connection with the business of
either Party;




e.

all representations and warranties of Mineseeker and NHS being true and all
covenants of the Parties been performed in all material respects as of the
Closing;




f.

no legal proceedings pending or threatened to enjoin, restrict or prohibit the
transactions contemplated in this Letter of Intent other than various threatened
legal proceedings involving Quasar and/or Joe Canouse ;




g.

Agreement by Mineseeker to arrange for the completion of the Mineseeker's
Audited Financial Statements through the second quarter of the  fiscal year end
December 31, 2011 within 75 days of the completion date of the Formal Agreement.
It would be the expectation of the Parties that many of the Conditions Precedent
will be narrowed or eliminated altogether as Mineseeker and NHS complete their
due diligence and the Formal Agreement and schedules thereto are finalized.




4.

Return of Materials: The Materials will be returned to the respective Party as
applicable, or destroyed if the Formal Agreement is not executed within thirty
(30) days after execution of this Letter of Intent, unless such deadline is
mutually extended by the Parties. .




5.

Closing: The closing (the “Closing”) of the transactions contemplated by this
Letter of Intent will occur not later than thirty (30) days following the
satisfaction or mutual written waiver by both Parties of the Conditions
Precedent. At the Closing, Mineseeker will transfer any and all Shares of
Mineseeker (the "Mineseeker Shares") to NHS free from any outstanding liens,
charges. claims or encumbrances and execute all such documents as the NHS’s
attorneys may require in order to effect such transfer; likewise, NHS will
transfer the specific number of Shares of NHS, as agreed upon in the Formal
Agreement (the "NHS Shares"), to the Mineseeker shareholders free from any
outstanding liens, charges, claims or encumbrances and execute all such
documents as Mineseeker's attorneys may require in order to effect such
transfer. The Closing may take place by exchange of the appropriate legal
undertakings, which will involve each party’s legal counsel delivering to his or
her counterpart all required documentation to be held in trust and not released
until all such documentation has been executed and delivered to the respective
Party.




6.

Mineseeker and NHS will each bear their own expenses in connection with this
Letter of Intent and the transference of the NHS Shares and the Mineseeker
Shares.




7.

Confidentiality: All negotiations regarding this Letter and the Formal Agreement
will be confidential and will not be disclosed to anyone other than respective
advisors and internal staff of the Parties and necessary third parties, such as
lenders approached for financing. No press or other publicity release will be
issued to the general public concerning the proposed transaction without mutual
consent unless required by law, and then only upon prior written notice to the
other party. The Parties contemplate that NHS will file a Form 8-K with the
Securities and Exchange Commission regarding this Letter of Intent and the
proposed transaction.




8.

Formal Agreement: Upon execution of this Letter of Intent, NHS will prepare a
draft of the Formal Agreement for the review of Mineseeker.










9.

Good Faith Negotiations: Each Mineseeker and NHS will act honestly, diligently
and in good faith in their respective endeavors to negotiate, settle and execute
the Formal Agreement within thirty (30) days following the execution of this
Letter of Intent.




10.

Exclusive Opportunity: Following the execution of this Letter of Intent, the
Parties will use their best endevours to complete the Formal Agreement. However,
notwithstanding the foregoing, Mineseeker agrees that NHS may offer certain of
its shares of common stock in presently contemplated private placements for the
purpose of raising operating capital provided that issuance of such shares of
common stock does not result in a change of control of NHS.




11.

Standstill Agreement: Following the execution of this Letter of Intent and until
the Closing, Mineseeker will not, directly or indirectly purchase or sell any
securities of NHS.




12.

Binding Agreement: This Letter of Intent does serve as a binding contract
subject to both Parties using their best endevours to complete the Formal
Agreement which will supplement this Letter of Intent, and be duly executed and
delivered by the aforementioned Parties. If having used their best endeavours
the Parties are unable to agree to the terms of the Formal Agreement within a
period of 30 days from the date hereof, then this Letter of Intent will lapse
unless such 30 day period is otherwise extended by mutual agreement of the
Parties.




13.

Applicable Law: This Letter of Intent will be governed by and construed in
accordance with the laws of the State of Florida and the parties hereby agree to
the jurisdiction of the courts of competent jurisdiction of the State of
Florida.




14.

Counterparts and Electronic Means: This Letter of Intent may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument. Delivery to us of an
executed copy of this Letter of Intent by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery to us, of this Letter of Intent as of the
date of successful transmission.




15.

Acceptance: If you are agreeable to the foregoing terms, please sign and return
a duplicate copy of this Letter of Intent by no later than by 5:00 p.m. EST on
September 15, 2011.




The above terms of this letter of intent are accepted by the parties this 14th
day of September, 2011.







Very Truly Yours,




NHS Health Solutions, Inc.







                                                                                    

/s/: Jeffrey DiGenova

Jeffrey DiGenova, CEO & Director  




Accepted and Agreed:




Mineseeker Operations Overseas Ltd.







/s/: Michael Kendrick

Michael Kendrick, Director



